DETAILED ACTION

Claims 1-15 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 8 and 9:
The use of the phrase “suitable for” renders these claims indefinite because the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. (See MPEP § 2111.04). The phrase “suitable for” does positively recite that the claimed circuit or module or block actually performs the function, but merely states that it is “suitable for” performing it. As such, “suitable for” should be amended to recite “configured to”. Clarification and correction is required.
Claims 10-14:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4-6, 8, 9, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha et al. (US-20200259511), hereinafter Ha.
The applied reference has a common Invertors and Applicants with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1, 8 and 15:
Ha teaches a method for operating a Low Density Parity Check (LDPC) decoder (Fig. 6, decoder 133), the method comprising: 
assigning each symbol of a codeword as a variable node value for each of a plurality of variable nodes (Fig. 5B, the Tanner graph of the LDPC code may include five check nodes 610 indicating a predefined parity check equation of the LDPC code, ten variable nodes 620 indicating symbols, and edges 615 indicating correlations between the check nodes and the variable nodes, ¶ [0080]); 
performing syndrome checking on each check node based on a parity check matrix (The check unit 610 may calculate a syndrome value sm by utilizing the product of a decision value u of a variable node and the parity check matrix H, Fig. 6, ¶ [0089]); 
calculating flipping function values of the variable nodes based on syndrome values of check nodes and a flipping function (Fig. 6, The calculation unit 620 may calculate flipping functions En for all of the variable nodes based on the provided decision value un of the variable node, ¶¶ [0092]-[0094]); 
dividing the flipping function values into a plurality of groups (Fig. 6, The setting unit 630 may divide the provided flipping functions into a plurality of groups, ¶ [0095]); 
determining a flipping function threshold value based on a group maximum value of a group among the groups (The setting unit 630 may set a threshold value using a candidate vector value, an iterative decoding number, and a function h, ¶¶ [0097]-[0108]); and 
selectively flipping a variable node value based on a comparison result of a flipping function value of corresponding variable node and the determined flipping function threshold value (The flipping unit 640 may compare the values of the flipping function En to the flipping function threshold value θ. Then, the flipping unit 640 may generate a group B by selecting variable nodes having a greater flipping function value than the flipping function threshold value θ, ¶ [0107]. [C]omparing the flipping function values of the variable nodes with the flipping function threshold value, and flipping a decision value of a target variable node having a greater flipping function value than the flipping function threshold value, Abstract, ¶ [0005]). 
Claims 2 and 9:
Ha teaches the determining of the flipping function threshold value includes: determining the flipping function threshold value based on a look-up table representing a relationship between the group maximum value and the flipping function threshold value (the setting unit 630 may set the flipping function threshold value θ based on the values of the candidate vector ϕx, using a look-up table (LUT), ¶ [0105]). 
Claims 4 and 11:
Ha teaches the determining of the flipping function threshold value includes: selecting a group having a group maximum value of less than 0 by sequentially searching the plurality of groups; and determining a flipping function threshold value based on the group maximum value of the selected group (The setting unit 630 may set a threshold value using a candidate vector value, an iterative decoding number, and a function h, ¶¶ [0097]-[0108]). 
Claims 5 and 12:
Ha teaches iteratively performing the syndrome checking, the calculating of the flipping function values of the variable nodes, the determining of the flipping function threshold value, and the selectively flipping the variable node value, until the syndrome values of the check nodes are all 0 or the number of iterations reaches a maximum number of iterations (The setting unit 630 may set a threshold value using a candidate vector value, an iterative decoding number, and a function h, ¶¶ [0097]-[0108]). 
Claims 6 and 13:
Ha teaches outputting, when the syndrome values of the check nodes are all 0, the variable node values as decoded data (The output unit 660 may output the decision value provided from the check unit 610 to the outside, ¶ [0110]. If all of the syndrome values sm are `0` (`Yes` in step S705), the check unit 610 may provide the decision value u to the output unit 660, and the output unit 660 may output the decision value u to the outside, in step S707, ¶ [0114]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US-20200259511), hereinafter Ha, in view of Wadayama et al. (Gradient Descent Bit Flipping Algorithms for Decoding LDPC Codes, June 2010, IEEE, pp. 1610-1614), hereinafter Wadayama.
Claims 3 and 10:
Ha teaches the look-up table includes a statistical relationship between a group maximum value and a flipping function threshold value (the setting unit 630 may set the flipping function threshold value θ based on the values of the candidate vector ϕx, using a look-up table (LUT), ¶ [0105]).
Ha does not explicitly teach a flipping function threshold value that is determined based on a Genie-aided gradient falling bit flipping algorithm. However, Wadayama teaches in an analogous art [t]he proposed algorithms, which are referred to as gradient descent bit flipping (GDBF) algorithms, can be regarded as bit-flipping gradient descent algorithms. (Introduction). Wadayama also teaches [t]he multi GDBF algorithm is a GDBF algorithm that incorporates the multi-bit flipping concept. (Section C). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use Wadayama’s multi GDBF algorithm for Ha’s flipping functions. The artisan would be motivated to do so because different flipping functions are well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp and would improve the decoding performance over know bit-flipping algorithms. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 7 and 14:
Ha does not explicitly teach a flipping function based on a gradient falling bit flipping algorithm is used as the flipping function. However, Wadayama teaches in an analogous art [t]he proposed algorithms, which are referred to as gradient descent bit flipping (GDBF) algorithms, can be regarded as bit-flipping gradient descent algorithms. (Introduction). Wadayama also teaches [t]he multi GDBF algorithm is a GDBF algorithm that incorporates the multi-bit flipping concept. (Section C). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention Wadayama’s GDBF algorithm for Ha’s flipping functions. The artisan would be motivated to do so because different flipping functions are well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp and would improve the decoding performance over know bit-flipping algorithms. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (A Modified Gradient Descent Bit Flipping Decoding Scheme for LDPC Codes, 2017, IEEE, pp. 1-6) teaches [i]t is known that the Gradient descent bit flipping (GDBF) algorithm is an effective hard-decision decoding algorithm for low-density parity-check (LDPC) codes. However, trapping in a local maximum limits its error-rate performance. This paper presents a modified GDBF scheme that can mitigate the trapping problem and hence can improve the error-rate performance. Compared to the conventional GDBF algorithm, the proposed method is able to improve the decoding performance of 0.3dB for an (18582, 16626) code. The (18582, 16626) LDPC decoder integrates 636k logic gates and achieves a throughput of 12.4 Gbps at a clock frequency of 200 MHz in a 90nm process. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        09/11/2021